Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 01/22/2021, the following has occurred: claims 1, 8, and 9 have been amended.  Now, claims 1, 3-4, and 6-10 remain pending.
2.	The previous rejections under 35 U.S.C. 112(d) and 101 have been withdrawn based on the amendments to the claims.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured to input…,” “information storage unit configured to store…,” “evaluation unit configured to evaluate…,” “output unit configured to output…,” “measurement instrument configured to measure…” in claims 1, 3-4, and 6-7.
10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
11.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 1, 3, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann, BARRIER-BASED DIABETES SELF-EFFICACY SURVEY: MEASURE DEVELOPMENT AND IMPLICATIONS FOR SELF-MANAGEMENT OF TYPE 2 DIABETES in view of Snyder, US Patent Application Publication No. 2014/0365408 and further in view of Patek, US Patent Application Publication No. 2015/0190098.
15.	As per claim 1, Schumann teaches a characteristic evaluation system for evaluating self-efficacy of a person, comprising, inputting measurement information obtained by measuring biological information obtained by measuring biological information including at least one of a weight that can be measured by a weight scale, a weight, a body fat percentage, a visceral fat level, a basal metabolism, a skeletal muscle rate, a body age, and a BMI that can be measured by a weight and body composition meter, subcutaneous fat thickness that can be measured by an adipometer, a visceral fat level that can be measured by a visceral fat meter, a heart rate that can be measured by a heart rate monitor, systolic blood pressure and diastolic blood pressure that can be measured by a sphygmomanometer, and a body temperature that can be measured by a clinical thermometer, or behavior information including at least one of a number of steps taken, calorie consumption, a fat combustion amount that can be measured by a pedometer or an activity monitor, the number of mastications that can be measured by a masticator, duration of jogging and the like that can be measured by a life log, sleeping hours that can be measured by a sleeping meter, and a moving distance that can be measured by a GPS (see pages 66 and 81; examples of measurement or behavior information include weight information measured by a nurse and physical activity information supplied by subjects), attribute information including at least one of sex, 
16.	While Schumann describes a database for storing measurement information, Schuman does not explicitly describe various units for obtaining, evaluating, and outputting the data.  Additionally, while Schuman teaches collecting the measurement information as described above, Schumann does not explicitly teach collecting the measurement information from one or more of the weight scale, the weight and body composition meter, the adipometer, the visceral fat meter, the heart rate monitor, the sphygmomanometer, the clinical thermometer, the pedometer, the activity monitor, the masticator, the life log, the sleeping meter, and the GPS via a network connection to the input unit.  Schumann also does not explicitly teach the extracted measurement information is split into blocks that are divided according to a predetermined period of time, and the evaluation points are calculated for every block that has been divided. Finally, Schumann does not explicitly describe the measurement information includes at least a measurement date and time or outputting, to the subject person, a message as the evaluation results according to the evaluation points evaluated by the evaluation unit with respect to the self- efficacy of the subject person.
17.	Snyder teaches an input unit, and evaluation unit, and an output unit for acquiring, processing, and displaying data related to self-efficacy (see paragraphs 0013 and 0031); acquiring measurement information that includes at least a measurement date and time (see paragraph 0021); and outputting, to the subject person, a message as evaluation results according to evaluation points evaluated by the evaluation unit with respect to self-efficacy of the subject person (see paragraphs 0031 and 0036).  Snyder further teaches receiving the measurement information from one or more of the weight scale, the weight and body composition meter, the adipometer, the visceral fat meter, the heart rate monitor, the sphygmomanometer, the clinical thermometer, the pedometer, the activity monitor, the masticator, the life log, the sleeping meter, and the GPS via a network connection to the input unit (see paragraphs 
18.	Patek teaches extracted measurement information is split into blocks that are divided according to a predetermined period of time (see paragraph 0009; accessing historical patient biological and behavioral measurement data; paragraph 0019; historical data is segmented into blocks of predetermined time periods), and evaluation points are calculated for every block that has been divided (see paragraph 0015; optimal treatment data is calculated for each block as compared to historical data); and providing the data to the patient to change the patient’s self-treatment behavior (see paragraphs 0046 and 0050).  Since both Schumann and Patek address patient behavior with respect to diabetes self-management, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this division of measurement data as taught by Patek for performing the self-efficacy calculations of Schumann with the motivation of identifying patterns of patient behavior to assist in glycemic control (see paragraph 0005 of Patek).
19.	As per claim 3, Schumann and Snyder teaches the apparatus of claim 1 as described above.  Schumann further teaches the evaluation changes, in stages, a method for calculating the evaluation points calculated based on the measurement information when a measurement frequency included in the measurement condition, the measurement information, the attribute information, or the goal information are not less than respectively predetermined threshold values, or meet respectively predetermined conditions (see pages 95-110; the different methods for calculating are represented by different correlations based on different items of attribute information and goal information).

21.	As per claim 7, Schuman teaches a characteristic evaluation system for evaluating self-efficacy of a person comprising: a measurement instrument configured to measure biological information or behavior information of a subject person (see pages 66 and 81; examples of measurement or behavior information include weight information measured by a nurse and physical activity information supplied by subjects); and the characteristic evaluation apparatus according to claim 1, wherein the measurement information measured by the measurement instrument, the attribute information, or the goal information are directly or indirectly transmitted to the input unit of the characteristic evaluation apparatus (see page 69; data transmitted to database).
22.	As per claim 10, Schumann and Snyder teaches the apparatus of claim 1 as described above.  Schumann further teaches the measurement condition includes a measurement frequency, a number of measurement, or an interval of measurement (see page 73).
23.	Claism 8-9 recite substantially similar method and computer medium limitations to apparatus claim 1 and as such, are rejected for similar reasons as given above.

24.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann, BARRIER-BASED DIABETES SELF-EFFICACY SURVEY: MEASURE DEVELOPMENT AND IMPLICATIONS FOR SELF-MANAGEMENT OF TYPE 2 DIABETES in view of Snyder, US Patent Application Publication No. 2014/0365408 and Patek, US Patent Application Publication No. 2015/0190098 and further in view of DeCharms, US Patent Application Publication No. 2013/0211238.
25.	As per claim 4, Schumann and Snyder teaches the apparatus of claim 1 as described above.  Schumann does not explicitly teach the evaluation unit interpolates lack of the measurement information based on the behavior information.  DeCharms teaches an evaluation unit interpolates lack of the measurement information based on behavior information (see paragraph 0456).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Schumann with the motivation of approximating cases where data is unavailable (see paragraph 0456).

Response to Arguments
26.	Applicant’s arguments filed 01/22/2021 have been fully considered but are moot in view of the withdrawal of the rejections under 35 U.S.C. 112(d) and 101 and the new grounds of rejection set forth above.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626